Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Titanium Metals Corporation (the “Company”) on Form 10-Q for the period ending June 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Quarterly Report”), we, Steven L. Watson, Vice Chairman of the Board and Chief Executive Officer of the Company, and James W. Brown, Vice President and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: 1. the Quarterly Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and result of operations of the Company. August 4, 2009 /s/ STEVEN L. WATSON Steven L. Watson Vice Chairman of the Board and Chief Executive Officer /s/ JAMES W. BROWN James W. Brown Vice President and Chief Financial Officer Note: The certification the registrant furnishes in this exhibit is not deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section.Registration Statements or other documents filed with the Securities and Exchange Commission shall not incorporate this exhibit by reference, except as otherwise expressly stated in such filing.
